PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into
this 11th day of January, 2010, by and between (i) Global Technology Partners,
Inc., a Maryland corporation (“Purchaser”), and (ii) SteelCloud, Inc., a
Virginia corporation (“Seller”).


RECITALS:


R-1.           Seller is a party to the following contracts: (a) Contract #
F08CC10033 between Seller and Smithsonian Institution – National Zoological
Park, (b) Contract # NMAH-09-DO-550-0000166175 between SteelCloud and
Smithsonian Institution – Museum of American History, (c) USUHS relationship,
(d) GEICO/Monument relationship, (e) BCBS Contract MSA/PSA FEP 08-9881, GMAC
relationship, and (f) GSA Schedule #GS-35F-4085D (hereinafter referred to as the
“Government/Commercial Contracts”).


R-2.           Seller desires to sell and Purchaser desires to purchase the
Government/Commercial Contracts and related agreements together with an
assignment of all rights to employment/independent contractor contracts of
persons performing such agreements (collectively, the “Purchased Assets”) which
are identified on Exhibit A attached hereto and made a part hereof.


R-3.           Seller and Purchaser desire to comply with all applicable
regulations to assure the continued performance of Seller’s obligations under
the Government/Commercial Contracts and the novation of the
Government/Commercial Contracts to Purchaser.


NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.           Incorporation of Recitals.  The foregoing recitals are hereby
incorporated as part of this Agreement.


2.           Purchase and Sale of Purchased Assets.  Purchaser agrees to
purchase and Seller agrees to sell all of the Purchased Assets for a Base Price
of One Hundred Forty Thousand and no/100 Dollars ($140,000.00) (hereinafter the
“Base Price”) payable as follows:


 
a.
The first payment, in the amount of Seventy Thousand and no/100 Dollars
($70,000), shall be due and payable by Purchaser upon the execution of this
Agreement by Purchaser and contingent upon delivery of Lender’s lien release of
Purchased Assets by Seller.



 
b.
The second payment, in the amount of Seventy Thousand and no/100 Dollars
($70,000), shall be due and payable by Purchaser on January 15, 2010.  The
payment shall be forfeited to Purchaser if (a) novation is not approved by the
Government, and (b) the payments due to Purchaser under the Subcontract
described in paragraph 7 below are not made to Purchaser.  Notwithstanding the
foregoing, this forfeiture clause shall be null and void when the Purchaser’s
gross margin from payments made by Seller under the Subcontract described in
paragraph 7 below reach $70,000.  For the purposes of this provision, “gross
margin” shall mean revenue less cost of goods sold.

 

--------------------------------------------------------------------------------



 
In addition to the Base Price, Purchaser shall make the following contingent
payments:


c.           A payment in the amount of $50,000, on or before October 31, 2010,
contingent upon the first Renewal of the Contract # F08CC10033, Smithsonian
Institution – National Zoological Park.


d.           A payment in the amount of $50,000, on or before October 31, 2011,
contingent upon the second Renewal of the Contract # F08CC10033, Smithsonian
Institution – National Zoological Park.


e.           For the period beginning from the date of execution of this
Agreement by Purchaser and ending on the first anniversary date of the
execution, twenty percent (20 %) of the gross margin from all revenue generated
under the contracts.  For the purposes of this provision, “gross margin” shall
mean all sales revenue less cost of goods sold.


f.           For the purposes of this paragraph 2, “Renewal” shall include any
exercise of an option, or any award of a bridge contract or follow-on contract
covering substantially the work under either Government/Commercial Contract.


3.           Representations and Warranties.


a.              By Seller.  Seller represents and warrants, as of the date of
this Agreement and the Closing Date (as hereinafter defined), that (i) Seller
has not sold, assigned, pledged, mortgaged, hypothecated, or otherwise
encumbered or transferred the Purchased Assets; (ii) Seller has the authority to
subcontract to Purchaser performance of the Government/Commercial Contracts and
as between Purchaser and Seller to transfer good title to the Purchased Assets
free and clear of any liens or encumbrances by its execution and delivery of and
performance under this Agreement, subject to the obtaining of a novation from
the US Government and all other consents and approvals of counter-parties to the
other Government/Commercial Contracts, which have not been obtained as of the
date hereof;  (iii) no broker or finder has acted for Seller in connection with
the transactions contemplated by this Agreement and no broker or finder is
entitled to any broker’s or finder’s fee or other commission in respect thereof
based in any way on agreements, understandings or arrangements with Seller; (iv)
all documents delivered by Seller to Purchaser in response to Purchaser’s due
diligence requests or at the closing hereof are true, correct and complete.


b.              By Purchaser.  Purchaser represents and warrants, as of the date
of this Agreement and the Closing Date, that (I) relying upon the
representations and warranties of Seller in a. above, and as applicable to
novation of the US Government contracts, Purchaser has the requisite power and
authority to execute, deliver and perform under this Agreement; and (ii) no
broker or finder has acted for Purchaser in connection with the transactions
contemplated by this Agreement and no broker or finder is entitled to any
broker’s or finder’s fee or other commission in respect thereof based in any way
on agreements, understandings or arrangements with Purchaser.


c.              Delivery of Documents/Due Diligence.  Seller has delivered in
connection with execution hereof, or prior hereto, electronic copies of all
contracts, and employee/independent contractor agreements,
 
2

--------------------------------------------------------------------------------




4.           Covenants Purchaser and Seller.  Purchaser and Seller each
covenants to the other that prior to and subsequent to the closing it will take
such additional action and will execute such additional documents as are
reasonably necessary or appropriate to effectuate the transfer of the Purchased
Assets to Purchaser and to provide for the performance of Seller’s contractual
obligations under the Government/Commercial Contracts in compliance with all
applicable regulations including, without limitation, the execution and delivery
to the United States Government of a novation agreement and such other documents
as may be required by the United States Government.


5.           Closing.


a.           Time and Place of Closing.  The Closing of the sale of the
Purchased Assets (the “Closing”) shall take place at 13962 Park Center Road,
Herndon, VA  20171, or other place as may be agreed upon. (the “Transfer Date”)
for transfer of Purchased Assets will be Jan 16, 2010 at which time relevant
employees/independent contractors as listed in Exhibit A attached hereto and
made a part hereof will transfer from Seller payroll/liabilities to Purchaser’s
payroll/liability


b.           Delivery By Seller.  At Closing, Seller shall deliver to Purchaser:
(1) a bill of sale for the assignment of the Purchased Assets,
(2) Lien Release on the Purchased Assets from lender, Caledonia Capital,
(3) hard copies plus electronic copies of all contracts, and employee agreements
certified by Seller to be true, correct and complete, provided that such
contracts shall be identical in all material respects to the forms of contract
delivered by Seller to Purchaser upon execution of the Agreement.


c.           Obligations Survive Closing.  All representations, warranties,
covenants and obligations of Purchaser, Corporation and Seller survive Closing.


6.           Notices.  All notices shall be in writing and shall be delivered in
person or sent by the United States Postal Service first class mail postage
prepaid, or electronic mail/email as follows:


If to Seller: 
SteelCloud, Inc.

13962 Park Center Road
Herndon, VA 20171


If to Purchaser:
Global Technology Partners, Inc.

1916 Labrador Lane
Vienna, VA 22182


7.           Novation; Subcontract.  (a) Novation The parties agree to cooperate
in obtaining Government approval of the novation of all Government contracts
included in the Purchased Assets from Seller to Purchaser.  Unless such
requirement is waived by the United States Government, in order to effectuate
the novation of the Government/Commercial Contracts to Purchaser, Seller agrees
to guarantee payment of all liabilities and the performance of all obligations
that Purchaser assumes under the Government contracts or  may undertake in the
future should these contracts be modified under their terms and
conditions.  Seller waives notice of, and consents to, any such future
modifications.  Notwithstanding anything to the contrary in this paragraph,
Seller shall have no obligation to guarantee the obligations of Seller after the
expiration of the current Contract.  Should the Government notify Seller of any
liability Seller may have under or concerning any Government contract following
such novation, Purchaser hereby indemnifies Seller from any and all such
liability and any expenses, including attorneys fees, Seller may incur in
resolving or attempting to resolve the matter with the Government
 
3

--------------------------------------------------------------------------------




(b) Subcontract.  Until such novation is approved and completed, Seller hereby
subcontracts all work under the Government contracts to Purchaser and the terms
of the subcontracts shall be deemed identical to the Government contracts except
that references to the Government will be deemed to refer to Seller and
references to Seller will be deemed to refer to Purchaser.  As provided in the
subcontract, Purchaser will complete all work as subcontracted, will bill Seller
for the work and Seller will re-bill the Government within one business day
thereafter.  All monies paid to Seller by the Government for work subcontracted
to Purchaser will be paid by Seller to Purchaser using a payment mechanism
specified by Purchaser which is reasonably acceptable to Seller, such as the use
of an escrow account, provided that the cost is born by Purchaser.  Should the
Government claim a default under the Government contracts arising from
Purchaser’s fault as a subcontractor, Seller may stop the payments to Purchaser
under the relevant Government contract pertaining to Seller’s non-performance
until Purchaser cures the default.  Should the Government notify Seller of any
liability Seller may have under or concerning any Government contract arising
from Purchaser’s involvement as a subcontractor or Purchaser’s actions
subsequent to the date of this Agreement, Purchaser hereby indemnifies Seller
from any and all such liability and any expenses, including attorneys fees,
Seller may incur in resolving or attempting to resolve the matter with the
Government, and Seller may withhold all payments from Purchaser until this
indemnification obligation is satisfied.  Should the Government notify Seller of
any liability Seller may have under or concerning any Government contract
arising from Seller’s involvement as the contractor or actions of Seller
subsequent to the date of this Agreement, Seller hereby indemnifies Purchaser
from any and all such liability and any expenses, including attorneys fees,
Purchaser may incur as a result thereof.  Should a claim arise under a
Government contract pursuant to which Seller/Purchaser may demand an adjustment
from the Government, Seller will sponsor the claim on behalf of Purchaser at
Purchaser’s cost and risk, provided that Purchaser may not require Seller to act
in a manner inconsistent with the law or its contractual obligations.


(c) Failure to Novate.  If the Government denies novation of any Government
contract or if a commercial customer prohibits assignment of any commercial
contract, Seller and Purchaser will cooperate in transferring the contract to
Purchaser through another mechanism reasonably available to the parties and
acceptable to the customer.


(d) Seller indemnity.  If for any reason the Government or any other party to a
Government/Commercial Contract deems the purported transfer of its contract
and/or the subcontracting of responsibilities under such contract to Purchaser
to be void, voidable and/or a default thereunder, or makes any claims or asserts
any liabilities against Seller, such liabilities shall be the sole
responsibility of Seller and notwithstanding any other provision hereof,
Purchaser shall have no liability or responsibility therefor, and Seller shall
indemnify, defend and hold harmless  Purchaser from any and all liability,
losses and any expenses, including attorneys fees, Purchaser may incur as a
result thereof.


8.           Miscellaneous.


a.           Binding Effect of Agreement.  This Agreement shall inure to the
benefit of, and shall be binding upon, the parties hereto and their legatees,
distributees, estates, executors, administrators, personal representatives,
transferees and assigns, and other legal representatives.
 
4

--------------------------------------------------------------------------------




b.           Entire Agreement.  This Agreement constitutes the entire
understanding of the parties and supersedes all prior promises, agreements,
conditions, understandings, warranties or representations, whether oral or
written, expressed or implied, between the parties with respect to the subject
matter of this Agreement.


c.           Headings.  No heading or caption contained in this Agreement shall
be considered in interpreting any of its terms or provisions.


d.           Construction.  The parties hereto stipulate and agree that the rule
of construction to the effect that any ambiguities are to be or may be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement to favor any party against another.


e.           Applicable Law.  This Agreement shall be governed in all respects
and be interpreted by and under the laws of the Commonwealth of Virginia.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first hereinabove written.


`
Purchaser:
         
a Maryland corporation
   
By: Rakesh C. Mehta
(Seal)
 
Its: President
         
Seller:
         
a Virginia corporation
   
By: /s/ Brian H. Hajost
(Seal)
 
Its: Chief Executive Officer
 

 
5

--------------------------------------------------------------------------------


 
Exhibit A to Purchase and Sale Agreement dated January 11, 2010
between Purchaser and Seller


Must include (i) Government/Commercial contracts and (ii) employment/independent
contractor contracts assuming the terms of those contracts are acceptable.


Purchased Assets - $140,000 base value allocated between 1, 2, 3 below:


1.           The Government/Commercial Contracts purchase allocation value at
$51,670.


2.           The contracts between SteelCloud and the following employees, and
independent contractors each of whom is currently working on the
Government/Commercial Contracts (and a copy of each contract is appended hereto)
 
6

--------------------------------------------------------------------------------


 